EXHIBIT 10.51

AMENDMENT NUMBER TWO TO CREDIT AGREEMENT

This Amendment Number Two to Credit Agreement (“Amendment”) is entered into as
of January 19, 2006, by and among WELLS FARGO FOOTHILL, INC., a California
corporation, as arranger and administrative agent for the Lenders set forth in
the signature pages of this Amendment (in such capacity, the “Agent”) and the
Lenders, on the one hand, and THE TRIZETTO GROUP, INC., a Delaware corporation
(“Parent”), and each of Parent’s Subsidiaries identified on the signature pages
hereof (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), on the other hand, in light of the
following:

A. Agent, Lenders and Borrowers have previously entered into that certain Credit
Agreement, dated as of December 21, 2004 (as amended, the “Agreement”).

B. Borrowers, Agent and Lenders desire to amend the Agreement as provided for
and on the conditions herein.

NOW, THEREFORE, Borrowers, Agent and Lenders hereby amend and supplement the
Agreement as follows:

1. DEFINITIONS. All initially capitalized terms used in this amendment shall
have the meanings given to them in the agreement unless specifically defined
herein.

2. AMENDMENTS TO THE AGREEMENT.

(a) Section 2.6(a) of the Agreement is hereby amended to read as follows:

“2.13 LIBOR Option.

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for Bank Product Obligations) whether or not charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows (i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans, and
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin for Base Rate Loans.

(b) Section 2.13 of the Agreement is hereby amended to read as follows:

“(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the occurrence of an Event of Default in consequence of which the
Required Lenders or Agent on behalf thereof have elected to accelerate the
maturity of all or any portion of the Obligations, or (iii) termination of this
Agreement pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Administrative Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR

 

1



--------------------------------------------------------------------------------

Rate and Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

(b) LIBOR Election.

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Administrative Borrower’s election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Revolver Commitment.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, “Funding Losses”). Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error.

(iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $5,000,000 and integral multiples of $1,000,000 in excess thereof.

(c) Prepayments. Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Borrowers’ and their Subsidiaries’ Collections in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with clause (b)(ii) above.

 

2



--------------------------------------------------------------------------------

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the LIBOR Rate. In any such event, the affected Lender shall
give Administrative Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Administrative
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Administrative Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.”

(c) Section 3.3 of the Agreement is hereby amended to read as follows:

“3.3 Term. This Agreement shall continue in full force and effect for a term
ending on January 5, 2010 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.”

 

3



--------------------------------------------------------------------------------

(d) Section 6.16 of the Agreement is hereby amended to read as follows:

(a) Fail to maintain or achieve:

(i) Minimum TTM Adjusted EBITDA. TTM Adjusted EBITDA, measured on the last day
of each fiscal quarter, of at least the required amount set forth in the
following table for the applicable measurement date set forth opposite thereto:

 

Applicable Amount

 

Measurement Date

$33,000,000   December 31, 2005 $33,400,000   March 31, 2006 $37,800,000  
June 30, 2006 $42,400,000   September 30, 2006 $46,900,000   December 31, 2006

(ii) Minimum Liquidity. Maintain at all times Liquidity of no less than
$10,000,000.

(iii) Minimum TTM Recurring Revenues. TTM Recurring Revenues, measured on the
last day of each fiscal quarter, of at least the required amount set forth in
the following table for the applicable measurement date set forth opposite
thereto:

 

Applicable Amount

 

Measurement Date

$135,000,000   December 31, 2005 $136,000,000   March 31, 2006 $137,000,000  
June 30, 2006 $138,000,000   September 30, 2006 $144,000,000   December 31, 2006

(iv) Maximum Senior Debt to TTM Adjusted EBITDA. Senior Debt to TTM Adjusted
EBITDA, measured on the last day of each fiscal quarter, not to exceed the ratio
set forth in the following table for the applicable ratio date set forth
opposite thereto:

 

Applicable Ratio

 

Measurement Date

3.05:1.00   December 31, 2005 3.00:1.00   March 31, 2006 2.65:1.00   June 30,
2006 2.40:1.00   September 30, 2006 2.15:1.00   December 31, 2006

If the Revolver Usage is $60,000,000 or more on any one day of the subject
fiscal quarter, then this covenant shall be measured for such quarter; otherwise
it will not be measured for such fiscal quarter.

 

4



--------------------------------------------------------------------------------

(b) Make:

(i) Capital Expenditures. Capital Expenditures in any fiscal year in excess of
the amount set forth in the following table for the applicable period:

 

Fiscal Year 2005

 

Fiscal Year 2006

$14,500,000   $14,500,000

The covenants contained in Sections 6.16(a) (i), (iii), (iv) and (b) shall be
established by Agent for each fiscal quarter ending after December 31, 2006 (or
each fiscal year after fiscal year 2006 with respect to Section 6.16 (b)) based
upon Borrowers’ Projections for the applicable fiscal year, which projections
must be delivered to in accordance with Schedule 5.3. The Projections must
credibly reflect expected performance by Borrowers in each period of each such
fiscal year that is equal to or better than the projected performance for the
same periods in the fiscal year ending 2006, as reflected in the projections
delivered to Agent for such fiscal year, and all such projections shall
otherwise be satisfactory to Agent in its reasonable credit judgment. Agent
shall set the future periods’ financial covenants based on 85% (120% with
respect to Section 6.16 (b) but in any event not less than $14,500,000) of the
applicable statistics and ratios as provided for in the Projections approved by
Agent.

(e) Section 11 of the Agreement is hereby amended to read solely for Buchalter
Nemer as follows:

 

With copies to:   

Buchalter Nemer

1000 Wilshire Boulevard

Suite 1500

Los Angeles, California 90017.

Attention: Robert J. Davidson, Esq.

Fax: 213-896-0400

(f) The following definitions in Schedule 1.1 of the Agreement are hereby
amended or added to read as follows:

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Rate Loans,
as the case may be, as of any date of determination, the margins set forth in
the following table that correspond to the most recent Maximum Senior Debt to
TTM Adjusted EBITDA Ratio calculation (the “AM Ratio”) (determined as set forth
in the following paragraph) for the most recently completed fiscal quarter of
Borrowers:

 

5



--------------------------------------------------------------------------------

Level   

AM Ratio

   Margin above
Base Rate     Margin above
LIBOR Rate   I    Less than 1.75:1.00    .0 %   1.75 % II    Greater than
1.75:1.00 and less than 2.25:1.00    .0 %   2.0 % III    Greater than 2.25:1.00
   .05 %   2.25 %

The Applicable Margins shall be based upon the most recent AM Ratio calculation
and shall be redetermined each fiscal quarter of Borrowers as of the first day
of the month following the date Agent receives the certified calculation of the
AM Ratio in a Compliance Certificate; provided, however, that if Borrowers fail
to provide the Compliance Certificate when due, the Applicable Margin shall be
the margin in the row styled “Level III” as of the first day of the month
following the date on which the Compliance Certificate was required to be
delivered until the first day of the month following the date on which it is
delivered (but not retroactively), without constituting a waiver of any Default
or Event of Default caused by the failure to timely deliver the Compliance
Certificate, at which time the Applicable Margin shall be set at a margin based
upon the AM Ratio calculation set forth therein.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Administrative Borrower in accordance with
the Agreement, which determination shall be conclusive in the absence of
manifest error.

“Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of:

(i) 65% of the Annualized Recurring Revenues; or

(ii) 150% of the Annualized Recurring Maintenance Revenues, minus

(b) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(b).

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the
Applicable Margin applicable thereto).

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 2 weeks, 1 month, or 3 months thereafter; provided,
however, that (a) if any Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1 or 3 months after the date on which the Interest
Period began, as applicable, and (e) Borrowers (or Administrative Borrower on
behalf thereof) may not elect an Interest Period which will end after the
Maturity Date.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“Maximum Credit Amount” means $100,000,000.

“Maximum Revolver Amount” means $100,000,000.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Senior Debt” means the total amount of Obligations outstanding as of the date
of measurement.

 

7



--------------------------------------------------------------------------------

(g) The definition of “Base Rate Margin” is hereby deleted from Schedule 1.1.

(h) Schedule C-1 of the Credit Agreement is hereby deleted and replaced with
Schedule C-1 attached hereto.

(i) Exhibit L-1 is hereby added to the Credit Agreement.

3. REPRESENTATIONS AND WARRANTIES. Each Borrower hereby affirms to Agent and
Lenders that all of such Borrower’s representations and warranties set forth in
the Agreement are true, complete and accurate in all respects as of the date
hereof.

4. NO DEFAULTS. Borrowers hereby affirms to the Lender Group that no Event of
Default has occurred and is continuing as of the date hereof.

5. CONDITION PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon receipt by Agent of a fully executed copy of this Amendment.

6. COSTS AND EXPENSES. Borrowers shall pay to Agent all of Agent’s out-of-pocket
costs and expenses (including, without limitation, the fees and expenses of its
counsel, which counsel may include any local counsel deemed necessary, search
fees, filing and recording fees, documentation fees, appraisal fees, travel
expenses, and other fees) arising in connection with the preparation, execution,
and delivery of this Amendment and all related documents.

7. LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern. In all other respects, the Agreement,
as amended and supplemented hereby, shall remain in full force and effect.

8. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto.

[Signatures on next page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and a Lender

By:     

Title:

    

 

9

Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------

THE TRIZETTO GROUP, INC.,

a Delaware corporation

By:     

Title:

    

 

DIOGENES, INC.,

a Delaware corporation

By:     

Title:

    

 

INFOTRUST COMPANY,

an Illinois corporation

By:     

Title:

    

 

 

NOVALIS CORPORATION,

a Delaware corporation

By:     

Title:

    

 

 

NOVALIS DEVELOPMENT & LICENSING CORPORATION,

an Indiana corporation

By:     

Title:

    

 

 

NOVALIS DEVELOPMENT CORPORATION,

a Delaware corporation

By:     

Title:

    

 

10

Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------

NOVALIS SERVICES CORPORATION,

a Delaware corporation

By:     

Title:

    

 

OPTION SERVICES GROUP, INC.,

an Illinois corporation

By:     

Title:

    

 

DIGITAL INSURANCE SYSTEMS CORPORATION,

an Ohio corporation

By:     

Title:

    

 

FINSERV HEALTH CARE SYSTEMS, INC.,

a New York corporation

By:     

Title:

    

 

CREATIVE BUSINESS SOLUTIONS, INC.,

a Texas corporation

By:     

Title:

    

 

HEALTHCARE MEDIA ENTERPRISES, INC.,

a Delaware corporation

By:     

Title:

    

 

11

Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------

HEALTH NETWORKS OF AMERICA, INC.,

a Maryland corporation

By:     

Title:

    

 

HEALTHWEB, INC.,

a Delaware corporation

By:     

Title:

    

 

MARGOLIS HEALTH ENTERPRISES, INC.,

a California corporation

By:     

Title:

    

 

TRIZETTO APPLICATION SERVICES, INC.,

a Colorado corporation

By:     

Title:

    

 

WINTHROP FINANCIAL GROUP, INC.,

an Illinois corporation.

By:     

Title:

    

 

12

Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE C-1

COMMITMENTS

 

Lender

 

Revolver Commitment

 

Total Commitment

Wells Fargo Foothill, Inc.   $100,000,000   $100,000,000         All Lenders  
$100,000,000   $100,000,000

 

13



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Foothill, Inc., as Agent

under the below referenced Credit Agreement

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement, dated as of
December 21, 2004 (the “Credit Agreement”), among The Trizetto Group, Inc., a
Delaware corporation (“Parent”), each of its Subsidiaries signatory thereto
(such Subsidiaries together with Parent, each a “Borrower” and individually and
collectively, jointly and severally, “Borrowers”) the lenders signatory thereto
(the “Lenders”), and Wells Fargo Foothill, Inc., a California corporation, as
the arranger and administrative agent for the Lenders (“Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $                     (the
“LIBOR Rate Advance”)[, and is a written confirmation of the telephonic notice
of such election given to Agent].

The LIBOR Rate Advance will have an Interest Period of 2 weeks, 1 month or 3
months (circle one) commencing on                                         .

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

Administrative Borrower represents and warrants that (i) as of the date hereof,
each representation or warranty contained in or pursuant to any Loan Document or
any agreement, instrument, certificate, document or other writing furnished at
any time under or in connection with any Loan Document, and as of the effective
date of any advance, continuation or conversion requested above, is true and
correct in all material respects (except to the extent any representation or
warranty expressly related to an earlier date), (ii) each of the covenants and
agreements contained in any Loan Document have been performed (to the extent
required to be performed on or before the date hereof or each such effective
date), and (iii) no Default or Event of Default has occurred and is continuing
on the date hereof, nor will any thereof occur after giving effect to the
request above.

 

Dated:

    

THE TRIZETTO GROUP, INC.,

a Delaware corporation,

as Administrative Borrower

By:     

Name:

    

Title:

    

 

14



--------------------------------------------------------------------------------

Wells Fargo Foothill, Inc., as Agent

Page 2

 

Acknowledged by:

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent

By:     

Name:

    

Title:

    

 

15



--------------------------------------------------------------------------------

AMENDMENT NUMBER TWO TO FEE LETTER

This Amendment Number Two to Fee Letter (“Amendment”) is entered into as of
January 19, 2006, by and among WELLS FARGO FOOTHILL, INC., a California
corporation, as arranger and administrative agent for the Lenders set forth in
the signature pages to the Credit Agreement (in such capacity, the “Agent”) and
THE TRIZETTO GROUP, INC., a Delaware corporation (“Parent”), and each of
Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), on the other hand, in light of the following:

A. Agent, Lenders and Borrowers have previously entered into that certain Credit
Agreement, dated as of December 21, 2004 (as amended, the “Credit Agreement”).

B. In connection with the Credit Agreement, Borrowers delivered to Agent the Fee
Letter, dated as of December 21, 2004, pursuant to which terms the Borrowers
agreed to pay certain fees to Agent, for its sole and separate account and not
the account of any Lender (the “Fee Letter”).

C. Agent and Lenders desire to amend the Fee Letter as provided for and on the
conditions herein.

NOW, THEREFORE, Borrowers, Agent and Lenders hereby amend and supplement the Fee
Letter as follows:

1. DEFINITIONS. All initially capitalized terms used in this amendment shall
have the meanings given to them in the Fee Letter unless specifically defined
herein.

2. AMENDMENTS TO THE FEE LETTER.

(a) Section 1 of the Fee Letter is hereby amended to read as follows:

“1. Closing Fee. (i) A closing fee of $250,000, which fee shall be earned in
full on the closing of Amendment Number Two to the Credit Agreement (the
“Closing) and shall be due and payable on the Closing and (ii) an anniversary
fee of $125,000 which fee shall be earned in full on the Closing and shall be
due and payable on the Closing.”

(b) Section 3 of the Fee Letter is hereby amended to read as follows:

“3. Unused Line Fee. An unused line fee in an amount equal to:

(A) if the average Daily Balance of outstanding Advances is equal to or greater
than $20,000,000 during the month immediately preceding the date of
determination, .25% per annum times the lesser of: (i) the difference of the
average Daily Balance of Advances that were outstanding during the immediately
preceding the date of determination of the Maximum Credit Amount and
(ii) $75,000,000, or

(B) if the average Daily Balance of outstanding Advances is less than
$20,000,000 during the month immediately preceding the date of determination,
.30% per annum times the Maximum Credit Amount.

The unused line fee will be due and payable on the first day of each month prior
to the Termination Date and on the Termination Date, provided, however, that the
unused line fee due on the Termination Date

 

16



--------------------------------------------------------------------------------

shall be calculated based on the average Daily Balances during the period from
and including the first day of the month in which the Termination Date occurs up
to and including the Termination Date.”

(c) Section 5 of the Fee Letter is hereby amended to read as follows:

“5. Prepayment Premium. If Administrative Borrower has sent a notice of
termination pursuant to the provisions of Section 3.5 of the Credit Agreement,
then on the date set forth as the date of termination of the Credit Agreement in
such notice, Borrowers shall pay to Agent, in cash, the Applicable Prepayment
Premium. In the event of the termination of the Credit Agreement and repayment
of the Obligations at any time prior to the Maturity Date, for any other reason,
including (a) termination upon the election of the Required Lenders to terminate
after the occurrence and during the continuation of an Event of Default,
(b) foreclosure and sale of Collateral, (c) sale of the Collateral in any
Insolvency Proceeding, or (d) restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Lender Group or profits lost by the Lender Group as a
result of such early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrowers shall pay to Agent, in cash, the Applicable Prepayment
Premium, measured as of the date of such termination. For purposes of this
section, “Applicable Prepayment Premium” means, as of any date of determination,
an amount equal to (a) during the period from and after the date of the
execution and delivery of the Agreement up to (but not including) the date that
is the first anniversary of the Closing Date, 3% times the Maximum Credit
Amount, (b) during the period from and including the date that is the first
anniversary of the Closing Date up to (but not including) the date that is the
second anniversary of the Closing Date, 2% times the Maximum Credit Amount, and
(c) during the period from and including the date that is the second anniversary
of the Closing Date up to (but not including) the date that is 90 days prior to
the Maturity Date, 1% times the Maximum Credit Amount. Notwithstanding the
foregoing, the Applicable Prepayment Premium will be waived in its entirety if
the Agreement is terminated prior to the Maturity Date (and the Obligations
thereunder paid in full) and: (i) such repayment or termination is the result of
Borrowers’ public or private placement of unsecured subordinated convertible
debt, equity, or the sale of substantially all the stock or assets of any
Borrower to a Person that is not an Affiliate of any Borrower or any Subsidiary
of any Borrower and such termination and repayment occurs within 60 days of the
relevant subordinated debt or equity placement or sale or (ii) the following
occur: (x) the Borrowers request that the Lender Group approve an amendment (the
“Requested Amendment”) to the Notes or the Indenture (as defined in
Section 6.7(a) of the Credit Agreement), (y) the Lender Group does not approve
the Requested Amendment, and (z) the Notes and/or the Indenture are amended in
accordance with the terms of the Requested Amendment and the Lender Group does
not waive any Events of Default arising from such amendment.”

3. CONDITION PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon receipt by Agent of a fully executed copy of this Amendment.

4. COSTS AND EXPENSES. Borrowers shall pay to Agent all of Agent’s out-of-pocket
costs and expenses (including, without limitation, the fees and expenses of its
counsel, which counsel may include any local counsel deemed necessary, search
fees, filing and recording fees, documentation fees, appraisal fees, travel
expenses, and other fees) arising in connection with the preparation, execution,
and delivery of this Amendment and all related documents.

5. LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Fee Letter, the terms and
provisions of this Amendment shall govern. In all other respects, the Fee
Letter, as amended and supplemented hereby, shall remain in full force and
effect (including the last three paragraphs of the Fee Letter which have not
been amended).

 

17



--------------------------------------------------------------------------------

6. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto.

[Signatures on next page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent

By:     

Title:

    

 

19

Amendment Number Two to Fee Letter



--------------------------------------------------------------------------------

THE TRIZETTO GROUP, INC.,

a Delaware corporation

By:     

Title:

    

 

DIOGENES, INC.,

a Delaware corporation

By:     

Title:

    

 

INFOTRUST COMPANY,

an Illinois corporation

By:     

Title:

    

 

NOVALIS CORPORATION,

a Delaware corporation

By:     

Title:

    

 

NOVALIS DEVELOPMENT & LICENSING CORPORATION,

an Indiana corporation

By:     

Title:

    

 

NOVALIS DEVELOPMENT CORPORATION,

a Delaware corporation

By:     

Title:

    

 

NOVALIS SERVICES CORPORATION,

a Delaware corporation

By:     

Title:

    

 

OPTION SERVICES GROUP, INC.,

an Illinois corporation

By:     

Title:

    

 

20

Amendment Number Two to Fee Letter



--------------------------------------------------------------------------------

DIGITAL INSURANCE SYSTEMS CORPORATION,

an Ohio corporation

By:     

Title:

    

 

FINSERV HEALTH CARE SYSTEMS, INC.,

a New York corporation

By:     

Title:

    

 

CREATIVE BUSINESS SOLUTIONS, INC.,

a Texas corporation

By:     

Title:

    

 

HEALTHCARE MEDIA ENTERPRISES, INC.,

a Delaware corporation

By:     

Title:

    

 

HEALTH NETWORKS OF AMERICA, INC.,

a Maryland corporation

By:     

Title:

    

 

HEALTHWEB, INC.,

a Delaware corporation

By:     

Title:

    

 

MARGOLIS HEALTH ENTERPRISES, INC.,

a California corporation

By:     

Title:

    

 

21

Amendment Number Two to Fee Letter



--------------------------------------------------------------------------------

TRIZETTO APPLICATION SERVICES, INC.,

a Colorado corporation

By:     

Title:

    

 

WINTHROP FINANCIAL GROUP, INC.,

an Illinois corporation.

By:     

Title:

    

 

22

Amendment Number Two to Fee Letter